Citation Nr: 0826899	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  04-16 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
September 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

This case was the subject of a Board remand dated in October 
2005.
Subsequently, the veteran testified before the undersigned at 
a June 2008 video conference hearing.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has PTSD due to military 
service; he has identified several stressors in support of 
his claim.  First, the veteran contends that, while on 
temporary duty (TDY) assignment in Long Binh, the camp was 
subjected to numerous mortar attacks, resulting in casualties 
and damage to several buildings.  The second claimed stressor 
occurred in Kochi, when the veteran was on TDY with the 25th 
Infantry Division.  The veteran contends he was again 
subjected to mortar attacks, again resulting in casualties.  
In addition to being subjected to these attacks, the veteran 
asserts he was assigned to assist with casualties and bodies 
resulting from the attacks.  The third claimed stressor 
occurred near the end of the veteran's tour in Vietnam while 
he was on TDY to Pleiku with the 4th Infantry Division.  The 
veteran contends that he was a member of a convoy that was 
subjected to an ambush, resulting in the deaths of multiple 
soldiers in his truck.  Finally, he contends that while he 
was at Long Binh evacuation hospital, he witnessed both 
injured and dead service personnel being removed from 
helicopters.  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a) (2007) (requiring that the diagnosis conform to the 
requirements of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th  
ed. 1994) (DSM-IV); a link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2007); Cohen v. Brown, 10 Vet. App. 128 (1997).  If the 
claimant's stressor is not related to combat, then his 
testimony alone is not sufficient to establish the occurrence 
of that stressor, and his testimony must be corroborated by 
credible supporting evidence.  Cohen, supra.  Thus, if the 
veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors.

In the present case, the record contains multiple diagnoses 
of PTSD.  However, the Board observes that while attacks on 
Long Binh have been verified, there is currently no specific 
evidence of record to corroborate the veteran's presence at 
the camp during the attacks.  Similarly, with respect to his 
other claimed stressors, there is inadequate documentation to 
corroborate his periods of temporary duty and the time frames 
of such duty at those locations.  In this regard, the Board 
notes that the veteran has submitted service department 
documentation to support his contentions, and that such 
documentation has not been independently sought or obtained 
by the RO from the service department.  For example, an 
August 1969 Letter of Appreciation refers to the veteran's 
"many personal sacrifices while performing duty at the out-
lying and often remotely located PERMACAP activities," and 
his ability to independently carry out his duties.  
Similarly, additional service department documentation 
received from the veteran indicates that he received the Army 
Commendation Medal in December 1969, and a December 1969 
citation letter describes the veteran's visits to the 9th 
Infantry Division, the Americal Division, the 44th Medical 
Brigade, the Saigon Support command and the Da Nang Support 
Command in connection with military operations against a 
hostile force in the Republic of Vietnam.  The DA Form 20 
associated with the claims file does not chronicle the 
details and locations of the veteran's duties in this regard.  
In light of the documentation the veteran has submitted, it 
appears likely that the veteran's complete service personnel 
file may provide additional information as to the nature, 
dates, and locations of the veteran's duties in Vietnam.  
Accordingly, the Board finds that the veteran's complete 
Official Military Personnel File (OMPF), including basic and 
extended service personnel records, administrative remarks, 
disciplinary actions against the veteran, evaluations and 
orders, may be helpful in attempting to corroborate his 
claimed stressors.  See 38 U.S.C.A. § 5103A(c).

Additionally, the Board notes that the AOJ contacted the U.S. 
Army & Joint Services Records Research Center (JSRRC) 
(formerly the U.S. Armed Services Center for Unit Records 
Research (CURR)) in November 2006 and requested verification 
of two of the veteran's claimed stressors.  The JSRRC 
verified mortar attacks on Long Binh in May and June 1969, 
but was unable to verify the veteran's presence at the camp 
during the attacks.  The JSRRC noted that the veteran's TDY 
orders should be in his Official Military Personnel File and 
his unit's morning reports.  As such, in order to fulfill 
VA's duty to assist the veteran in developing his claim, the 
RO should attempt to obtain all relevant morning reports in 
addition to the veteran's complete Official Military 
Personnel File in order to seek corroboration of the 
veteran's claimed stressors.

Based on the veteran's statements and testimony in support of 
his claim, efforts to verify the veteran's stressors should 
address his claimed presence at Long Binh, Kochi and Pleiku 
during the asserted mortar and ambush attacks.

Accordingly, the case is REMANDED for the following action:

1.	Request from the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, or other appropriate source, 
the following:

a.	The appellant's entire Official 
Military Personnel File (OMPF), 
including basic and extended 
service personnel records, 
administrative remarks, 
disciplinary actions against the 
veteran, evaluations and orders.

b.	After the veteran's personnel file 
has been received, any morning 
reports for his unit mentioning or 
ruling out TDY assignments to Long 
Binh, Kochi or Pleiku.

Efforts to obtain the foregoing records 
must continue until it is determined 
that they do not exist or that further 
attempts to obtain them would be futile.  
The non-existence or unavailability of 
such records must be verified by each 
Federal department or agency from whom 
they are sought and this should be 
documented for the record.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2) 
(2007).

2.	Following completion of the above, send 
a request to the U.S. Army & Joint 
Services Records Research Center (JSRRC) 
(formerly the U.S. Armed Services Center 
for Unit Records Research (CURR)), 
including (but not necessarily limited 
to) a request that a unit history search 
be undertaken to find out if there is 
corroboration of the following 
incidents:

a.	During any period for which the 
veteran's TDY assignment at Kochi 
is verified, whether there were any 
mortar attacks as described by the 
veteran.

b.	During any period for which the 
veteran's TDY assignment at Pleiku 
is verified, whether there is any 
record of an attack on a convoy.

c.	During any period for which the 
veteran's TDY assignment at Long 
Binh is verified, whether the camp 
was subject to mortar attacks as 
described by the veteran.

Copies of all relevant information, 
including the veteran's claimed 
stressors, a copy of his complete 
Official Military Service Personnel 
File, copies of any morning reports 
received, and copies of any service 
department documentation received from 
the veteran (such as the December 1969 
letter of citation, the December 1969 
documentation of the award of the Army 
Commendation Medal, and the August 1969 
Letter of Appreciation) should be 
forwarded to the JSRRC in connection 
with this inquiry.

3.	If, and only if, a stressor is 
adequately corroborated, schedule the 
veteran for a VA psychiatric examination 
to determine the etiology of any 
currently manifested PTSD.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  

If the examiner believes that PTSD is 
the appropriate diagnosis, the examiner 
must specifically identify whether the 
stressors detailed in the reports of 
NPRC or identified as corroborated by 
the RO serve as the basis for that 
conclusion, or whether the currently 
manifested PTSD is related to other non-
service or non-corroborated events 
specified in the examination report.  

The claims file must be made available 
to the examiner for review and the 
examination report should reflect that 
such review is accomplished.  A complete 
rationale for all opinions offered 
should be provided.

4.  Readjudicate the claim of entitlement 
to service connection for PTSD following 
all necessary development.  If the 
benefits requested on appeal are not 
granted to the veteran's satisfaction, 
issue a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claim currently on appeal.  
Thereafter, the case should be returned 
to the Board for appellate review, if in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


